Dissenting Opinion.
GODCHAUX, J.
I cannot agree with the opinion of the majority of the Court upon the question of the applicability to this controversy of Act 168 of 1908.
The act cannot, be considered a remedial statute, but, rather, must be held to be a penal one, in so far at least as the imposition of the 12% damages is concerned. But whether the statute as a whole be considered remedial or not, it is not, by its terms, susceptible of a construction which would, make it apply to losses which occur under policies written prior to the enactment of the statute. I do not understand the law to be that simply because a statute is remedial it must necessarily be held to be retroactive, irrespective of what may be the apparent intention of the Legislature. On the contrary, in the consideration of all character of the statutes, remedial or otherwise, the primary and fundamental object is to ascertain the Legislative intention and to give the statute such interpretation as will carry that intention into effect. This intention can be ascertained primarily through a consideration of the language employed and *253in interpreting this language the statute as a whole must be considered and not a single, isolated section, paragraph, clause or phrase thereof. Particularly is this true in the present instance where the several sections of the statute are interdependent following one another in logical order, and constituting together an effective whole. It is true that Section 3, separately considered, is susceptible of a construction which would make it applicable to losses occurring under policies written previous to the adoption of the statute. But, on the other hand, when read in the light of the title and other sections of the Act, the intention of the Legislature is clear to have that section, as well as the other sections of the statute, affect only future contracts and losses occurring thereunder.
It was not the intention of the Legislature to have Section 3 apply to one class of losses — namely, those occurring under policies already written — and the other sections of the Act apply to another class of losses, occurring under policies thereafter issued. No such classification of the kind of losses to be treated is made in the title of the Act; but, on the contrary, the title announces, in my judgment, an intention to legislate with reference alone to losses occurring under policies thereafter issued. This intention is strictly carried out in Section 1, Section 2 and Section 4, which, by their precise terms, are confined in their application to that class of losses — that is, losses under policies thereafter issued, and not to losses under policies which are in operation at the time of the passing of the Act. If the opinion of the majority of the Court, in considering Section 3 as applying to losses under policies then in existence, is correct, then I would have serious doubts as to the constitutionality of that section, in view of the fact that the title of the act fails to announce that the Act contains legislation with reference to *254then-existing policies or to losses that might occur under such policies.
The construction here contended for, on the other hand, avoids any constitutional question of the title expressing a dual object, or of the act containing matters not expressed in its title.
Referring to the statement that the several sections of the statute are interdependent, an examination of the statute shows that by its terms:
Section 1 refers to policies thereafter written, and provides that notice of loss thereunder shall be given by the assured to the company, and that the company thereafter shall furnish proofs of loss to the assured.
Section 2 provides that if, after having received said notice of loss from the assured, the insurance company shall fail to furnish proofs of loss, then said failure shall constitute a waiver of proofs of loss.
Section 3 follows in logical order and provides that, having received proofs of loss or having waived same, the insurance company shall have sixty days, after receipt or waiver thereof, to settle the loss, under certain penalties therein prescribed for failure to do so.
Section 4 prescribes that a copy of this act shall be physically attached to each policy and shall be considered part and parcel thereof.
Considered in this light, and it being apparent that the object of the act, as a whole, was to regulate and prescribe the duties of the insurance companies at the various stages of adjustment which precede the final settlement of a loss, it is clear that all the sections were intended to apply to the same class of loss — that is, not losses occurring under policies then in force, but these occurring under policies thereafter written. It was never the intention of the Legislature to make three sections of the *255act apply to one class of losses and one single section of the act apply, to another class.
Rehearing refused March 21,1910.
Writ granted by Supreme Court April 26, 1910.
In Thompson vs. Traders’ Ins. Co., 169 Mo. 12 (68 S. W. 889), it was held that the 10 per cent, damage clause in a statute similar to our own was a law relating to the performance of the insurance contract and not to the remedy.
In Arkansas, where the language of the statute is practically identical to that employed in Section 3 of our Act, the Court refused to give it a retrospective effect so as to make it apply to policies which were not in existence at the time of the passing of the act.
Arkansas Mutual Fire Ins. Co. vs. Claiborne, 102 S. W. 226 (Ark., 1907).
It is my opinion that, in as much as the loss under consideration occurred under a policy which had been issued prior to the enactment of the statute of 1908, that statute has no application, and that consequently the imposition of the statutory attorney’s fees and damages authorized by the act was erroneous.
I respectfully dissent as to that portion of the opinion and decree.
March 7, 1910.